Simmons, O. J.
There being no error of law complained of, there being evidence sufficient to support the finding of the jury, and the same having been approved by the trial judge, his judgment in overruling the motion for a new trial will not be disturbed. ,-

Judgment affirmed.


All the Justices concurring.

Indictment for assault with intent to rape. Before Judge Hutchins. Gwinnett superior court. September term, 1897.
L. F. McDonald, for plaintiff in- error.
C. H. Brand, solicitor-general, contra.